Citation Nr: 1810954	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for service-connected panic disorder with agoraphobia and dysthymic disorder (an acquired psychiatric disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 17, 2017, forward.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1977 to February 1978 and from September 1980 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2017, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on the Veterans Benefits Management System (VBMS).

After reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, as to the TDIU issue, historically, in June 2011, the Veteran submitted an informal claim for a TDIU.  In a May 2014 rating decision, the RO denied entitlement to a TDIU.

A copy of the May 2014 rating decision and notice of appellate rights was sent to the Veteran's last known address.  There is a presumption of regularity that the Secretary properly discharged his official duties by mailing a copy of a VA decision to the last known address of the Veteran and the representative on the date that the decision is issued.  Woods v. Gober, 14 Vet. App. 214 (2000).  VA is only entitled to rely on the last known mailing address of a claimant absent notification of a change of address and absent evidence that any notice sent to the last known address has been returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  In this case, in July 2014, the Veteran informed VA of a change of address; however, the mail (specifically, the May 2014 letter notifying the Veteran of the May 2014 rating decision that denied entitlement to a TDIU) was not returned as undeliverable.  The Veteran does not suggest, and the evidence does not otherwise show, that she did not receive notice of the May 2014 rating decision at the time it was initially mailed.

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017); see also Cook v. Principi, 318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For these reasons, the Veteran was required to file an NOD to the May 2014 denial of a TDIU within one year of the May 2014 decision and notice of appellate rights.  No such NOD regarding the denial of a TDIU was received by VA within the one year appeal period.

Additionally, no new and material evidence was received by VA within one year of the mailing of the May 2014 notice of the rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2017) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  The Veteran did not file a timely NOD or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the May 2014 rating decision denying entitlement to a TDIU became final.  38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2017). 

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2017).  The Board finds that the Veteran has not alleged CUE in this case regarding the May 2014 rating decision denying entitlement of a TDIU.  The Veteran has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the May 2014 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  Accordingly, the issue of entitlement to a TDIU for the period prior to November 17, 2017 is not presently before the Board as an issue inseparable from the Veteran's increased rating appeal.  The May 2014 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the May 2014 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because, since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal announced in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.105, 20.1103; see also 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400(o) (2017) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the May 2014 final rating decision denying entitlement to a TDIU.  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for a TDIU may be raised at any time by a veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by a veteran to newly claim TDIU (which a veteran can raise at any time) is required to raise a TDIU, or, alternatively, some subsequent evidence suggesting unemployability will raise a new claim for a TDIU.  Just as there is a requirement for a new claim for increase, or that additional evidence suggests worsening of a disability, in order to raise a new claim for increased rating for a particular disability for a previously denied TDIU claim, there must be some additional claim (intent) for a TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for a TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule). 

Nevertheless, because there has been a prior final rating decision denying entitlement to a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final May 2014 rating decision may serve as a new claim for a TDIU (increase), and may reattach during the still pending rating issue that is on appeal.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155 (2017).

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for a TDIU is not necessarily a claim for increased rating, but could simply be a claim for a TDIU based on total occupational impairment due to the service-connected disabilities.  Following a prior final denial of a TDIU, VA will look to both the evidence suggestive of unemployability, as well as the veteran's statements, for intent to submit a new TDIU claim.

In this case, the evidence of record submitted on November 17, 2017 has reasonably raised a new, informal claim for a TDIU.  Specifically, during the November 17, 2017 Travel Board hearing, the Veteran testified that the service-connected acquired psychiatric disability prevents her from performing full-time competitive work.  See Hearing Transcript at 15.  Indeed, on November 27, 2017, the Veteran submitted a formal claim via VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, because a new, informal claim for a TDIU was raised for the period from November 17, 2017, forward, the holding in Rice is applicable, and the claim for a TDIU arose from the claim for an increased rating for an acquired psychiatric disability.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU until November 17, 2017, when a new TDIU claim was received following the prior final adjudication of a TDIU in May 2014.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of an increased rating for an acquired psychiatric disability and entitlement to a TDIU from November 17, 2017, forward.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

During the November 2017 Travel Board hearing, the Veteran testified that she is receiving disability benefits from the Social Security Administration (SSA).  See Hearing Transcript at 13.  It is unclear from her testimony whether the SSA disabilities for which she applied are the same as the conditions claimed for VA compensation purposes.  Id.  The SSA records are potentially pertinent to the Veteran's appeals (increased rating for an acquired psychiatric disability and entitlement to a TDIU from November 17, 2017, forward) because the disabilities that gave rise to SSA disability are not indicated; therefore, in this regard, the significance of the SSA records, including whether they involve the remanded issues, cannot be determined.  Accordingly, upon remand, the RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits and all supporting medical documentation.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.

2. Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the SSA records are unavailable.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of an increased rating for an acquired psychiatric disability and entitlement to a TDIU from November 17, 2017, forward.  If the determinations remain adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

